Title: From George Washington to Henry Knox, 5 September 1782
From: Washington, George
To: Knox, Henry


                  
                     
                     Dear sirHead Quarters September 5th 1782
                  
                  The arms of the army are daily getting out of repair with out any possibility of remedying it there are no travelling forges here and if there were I am informed they could not be set at work for want of some Articles which are absolutely necessary such as Borax salt &c. can any of the Armourers and necessary materials be spared from West Point to come here with some travelling Forges and repair the Arms whilst we keep this position?  or what other method will it be best to adopt.  I am Dr Sir Your very Obedt servt
                  
                     Go: Washington
                  
               